The petitioner seeks to cancel a separation agreement between herself and the respondent, her husband, and to cancel and rescind a deed signed by her. In her petition she alleged coercion, undue influence, and fraud on the part of the respondent. In addition, by amendment to the petition, she added charges of failure of consideration, unfairness and unreasonableness of the agreement, and its invalidity as contrary to public policy. The testimony of the two parties conflicted as to the circumstances under which the petitioner consented to the agreement. A probate judge, crediting the respondent’s testimony, found “no evidence of fraud, undue influence, duress or coercion,” on the part of the respondent. He further found that the petitioner was not misled or deceived by the respondent and that she executed the separation agreement and the deed “freely and voluntarily, with full understanding of the provisions therein.” The evidence is before us and a review of it does not indicate that the judge was plainly wrong.

Decree dismissing petition affirmed.